ORDER
PER CURIAM.
Petitioner’s Suggestion for Rehearing Banc has been transmitted to the full Court. At least a majority of the judges of the Court in regular active service have voted in favor of the suggestion. Accordingly, it is
ORDERED, by the Court en banc, that petitioner’s Suggestion for Rehearing En Banc is granted, and it is
FURTHER ORDERED, by the Court en banc, on its own motion, that the opinion of the Court filed on June 17, 1986, 793 F.2d 338, be, and the same hereby is, vacated.
A future order will govern the course of further proceedings.